Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 10/16/19 are approved by the examiner.
	The IDS statements filed 10/16/19, 06/08/20 and 08/26/21 have been considered.  Initialed copies accompany this action. 
	Claims 1-25 are pending.
	Applicant’s election without traverse of Group I (claims 1-11) in the Reply filed 10/21/21 is acknowledged.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
	The instant preamble recites “A nickel-based active material precursor”, but the body of the claim does not recite or require the presence of nickel in any of the recited core/layers.  Accordingly, the claim is indefinite in that it is unclear as to which layer(s) the recited element Ni is present.  Applicant should amend the instant claim to recite in which layer(s) (or core) nickel is required.
	Claims 1-11 are allowable over the prior art.
	US 10,581,110 discloses a positive electrode active material for a lithium secondary battery, which includes a secondary particle core formed by agglomeration of primary particles of a nickel manganese cobalt-based first lithium composite metal oxide, an intermediate layer disposed on the core and including rod-shaped nickel manganese cobalt-based second lithium composite metal oxide particles radially oriented from a center of an active material particle to a surface thereof, and a shell disposed on the intermediate layer and including a nickel manganese cobalt-based third lithium composite metal oxide, and a lithium secondary battery including the same (Abstract; examples).
	The reference, however, does not disclose or fairly suggest the instantly recited structural limitations wherein each of the 
	The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative to the prior art above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 14, 2022